     Case 3:19-cv-00742-CHB-CHL Document 1 Filed 10/15/19 Page 1 of 10 PageID #: 1


.,                                                                                      VANHIA
                                                                                                  LinUK
                                                                                              fl~4Mlftbtf
                                IN THE UNITED STATES DISTRICT COURT
                                                                                                 OCT 15 2019
                               FOR THE          DISTRICT OF - - -                       us DISTRICT COURT
                                       ---        DIVISION                             WEST'N. DIST. KENTUCKY
                                    (Write the District and Division, if any, of
                                    the court in which the complaint is filed.)



                                                                  Complaint for a Civil Case

                                                                  Case No.   6.' Jq-CV-- Jl/;}.-c ff B
                                                                  (to be.filled in by the Clerk 's Office)
        this complaint. If the names of all the plaintiffs
        cannot fit in the space above, please write "see
        attached" in the space and attach an additional
                                                                  Jury Trial:      WY'es     • No
                                                                                   (check one)
        page with the full list of names.)


           -against-




       (Write the full name of each defendant who is
       being sued. If the names of all the defendants
       cannot fit in the space above, please write "see
       attached " in the space and attach an additional
       page with the full list of names.)
    Case 3:19-cv-00742-CHB-CHL Document 1 Filed 10/15/19 Page 2 of 10 PageID #: 2



'
      I.    The Parties to This Complaint

            A.    The Plaintiff(s)

                  Provide the information below for each plaintiff named in the complaint. Attach
                  additional pages if needed.

                         Name
                         Street Address
                         City and County
                         State and Zip Code
                         Telephone Number
                         E-mail Address

            B.    The Defendant(s)

                  Provide the information below for each defendant named in the complaint,
                  whether the defendant is an individual, a government agency, an organization, or
                  a corporation. For an individual defendant, include the person' s job or title (if
                  known). Attach additional pages if needed.

                  Defendant No. 1
                         Name
                         Job or Title
                         (if known)
                         Street Address
                         City and County
                         State and Zip Code
                         Telephone Number
                         E-mail Address
                         (if known)

                  Defendant No. 2
                         Name
                         Job or Title
                         (if known)
                         Street Address
                         City and County



                                                   2
Case 3:19-cv-00742-CHB-CHL Document 1 Filed 10/15/19 Page 3 of 10 PageID #: 3




                       State and Zip Code
                       Telephone Number
                       E-mail Address
                       (if known)

                Defendant No. 3
                       Name
                       Job or Title
                       (if known)
                       Street Address
                       City and County
                       State and Zip Code
                       Telephone Number
                       E-mail Address
                       (if known)

                Defendant No. 4
                       Name
                       Job or Title
                       (if known)
                       Street Address
                       City and County
                       State and Zip Code
                       Telephone Number
                       E-mail Address
                       (if known)

  II.   Basis for Jurisdiction

        Federal courts are courts of limited jurisdiction (limited power). Generally, only two
        types of cases can be heard in federal court: cases involving a federal question and cases
        involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
        under the United States Constitution or federal laws or treaties is a federal question case.
        Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
        State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
        case. In a diversity of citizenship case, no defendant may be a citizen of the same State
        as any plaintiff.


                                                  3
Case 3:19-cv-00742-CHB-CHL Document 1 Filed 10/15/19 Page 4 of 10 PageID #: 4




       What is the basis for federal court jurisdiction? (check all that apply)

             ~Federal question                               •      Diversity of citizenship

       Fill out the paragraphs in this section that apply to this case.

       A.     If the Basis for Jurisdiction Is a Federal Question

              List the specific federal statutes, federal treaties, and/or provisions of the United
              States Constitution that are at issue in this case.

                Tit. E r°~{>1 pyef (1¥) ¼vr/ -<-t. H                          ,AMlAlm-<11-h -./.,
                    -14 L/41-/":/ s-/4.J~ Ctr,, .s /., 4 ../-.-.              IMc/4,,- dv-t •Jf?Y' &   lf
                    o,,,,cf   4 v4          fr,1-<L J.~             e,,/#1,~ ,.
       B.     If the Basis for Jurisdiction Is Diversity of Citizenship

               1.        The Plaintiff(s)

                         a.     If the plaintiff is an individual

                                The plaintiff, (name) _ _ _ _ _ _ _ _ _ _ , is a citizen of
                                the State of (name) _ _ _ _ _ _ _ _ __

                         b.     If the plaintiff is a corporation

                                The plaintiff, (name) _ _ _ _ _ _ _ _ _ _ , is incorporated
                                under the laws of the State of (name) _ _ _ _ _ _ _ _ __
                                and has its principal place of business in the State of (name)



                         (If more than one plaintiff is named in the complaint,
                                                                             attach an additional
                         page providing the same information for each additional plaintiff.)

              2.         The Defendant(s)

                         a.     If the defendant is an individual

                                The defendant, (name) _ _ _ _ _ _ _ _ _ _ , is a citizen of
                                the State of (name)                      Or is a citizen of
                                (foreign nation) _ _ _ _ _ _ _ _ __




                                                   4
Case 3:19-cv-00742-CHB-CHL Document 1 Filed 10/15/19 Page 5 of 10 PageID #: 5




                       b.      If the defendant is a corporation

                               The defendant, (name) _ _ _ _ _ _ _ _ _ _ , is
                               incorporated under the laws of the State of (name)
                               ___________ , and has its principal place of
                               business in the State of (name) _ _ _ _ _ _ _ _ _ _ _ . Or is
                               incorporated under the laws of (foreign nation)
                               ___________ , and has its principal place of
                               business in (name) _ _ _ _ _ _ _ _ _ __

                       (If more than one defendant is named in the complaint, attach an
                       additional page providing the same information for each additional
                       defendant.)

               3.      The Amount in Controversy

                       The amount in controversy-the amount the plaintiff claims the defendant
                       owes or the amount at stake-is more than $75,000, not counting interest
                       and costs of court, because (explain):




 III.   Statement of Claim

        Write a short and plain statement of the claim. Do not make legal arguments. State as
        briefly as possible the facts showing that each plaintiff is entitled to the damages or other
        relief sought. State how each defendant was involved and what each defendant did that
        caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
        of that involvement or conduct. If more than one claim is asserted, number each claim
        and write a short and plain statement of each claim in a separate paragraph. Attach
        additional pages if needed.




                                                  5
Case 3:19-cv-00742-CHB-CHL Document 1 Filed 10/15/19 Page 6 of 10 PageID #: 6




 IV.   Relief

       State briefly and precisely what damages or other relief the plaintiff asks the court to
       order. Do not make legal arguments. Include any basis for claiming that the wrongs
       alleged are continuing at the present time. Include the amounts of any actual damages
       claimed for the acts alleged and the basis for these amounts. Include any punitive or
       exemplary damages claimed, the amounts, and the reasons you claim you are entitled to




 V.    Certification and Closing

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
       knowledge, information, and belief that this complaint: (1) is not being presented for an
       improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
       cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
       extending, modifying, or reversing existing law; (3) the factual contentions have
       evidentiary support or, if specifically so identified, will likely have evidentiary support
       after a reasonable opportunity for further investigation or discovery; and (4) the
       complaint otherwise complies with the requirements of Rule 11.

       A.       For Parties Without an Attorney

                I agree to provide the Clerk's Office with any changes to my address where case-
                related papers may be served. I understand that my failure to keep a current
                address on file with the Clerk's Office may result in the dismissal of my case.

                Date of signing:   {l .j. 1S , 20Lj.
                Signature of Plaintiff
                Printed Name of Plaintiff


       B.       For Attorneys

                Date of signing: _____ , 20_.



                                                 6
Case 3:19-cv-00742-CHB-CHL Document 1 Filed 10/15/19 Page 7 of 10 PageID #: 7




Attachment


Statement of Claim
      (1) On February 27 th 2019 Defendant(s) were involved in the wrongful termination of
          plaintiff YUSEF ALI, during this termination process several defendants signed a
          "Termination Document" stating the alleged allegation(s) against plaintiff agreeing
          with such termination.
      (2) During termination hearing defendants used not limited to, fraudulent documents,
          fabricated and manufactured allegations, emails, and other undisclosed claims to
          justify plaintiff termination, thereby violating his 5th and 14th Amendment Rights to
          the Constitution due process and Equal Protection Clause under the law.
      (3) On the 15 th of February, Plaintiff was involved in a " Summery Write-up" Meeting
          held with both Demitra Suazo and Jennifer Welch. Plaintiff was given a document
          claiming numerous allegations against plaintiff supported with no evidence and given
          (30) days to correct alleged behavior. Plaintiff requested to appeal such "Write-up
          and was given (7) days to appeal. Plaintiff submitted an appeal on the 20 th of
          February. Plaintiff was called into meeting with defendant(s) and subsequently
          terminated . Plaintiff claims that such termination was in retaliation for his appeal,
          thereby in vio lation of his 5th and 14th Amendment Rights to the Constitution to due
          process and Equal Protection Clause under the Law.
      (4) On or around the 15 th ofFebruary, Plaintiff was contacted by Jennifer Welch via
          email concerning a participant Cedell Haraway and his inability to follow programing
          protocols for enrolling a participant in the Compass Rose Collaborative II Grant.
          Jennifer Welch accused plaintiff of failing to follow rules and subsequently used this
          claim during plaintiffs termination as valid reason for termination. Plaintiff claims
          that he did follow program guidelines as stated in numerous emails by both Jennifer
          Welch and Demitra Suazo, a Career Pathway Coach can 't begin an enrollment
          process until he/she has received a "referral" on the participant. Plaintiff claims that it
          was not his responsibility to have Cedell Haraway to do a Kentucky Youth Career
          Center enrollment package, but was in fact his case manager Kimberly Moore.
          Plaintiff claims that he was held responsible for an alleged infraction that was
          actually the responsibility of a female staff member, thereby in violation of his 5th and
          14th Amendment Rights to the Constitution under due process and equal protect
          Clause under the Law.
      (5) Plaintiff was also accused of inappropriately sending "All Staff Emails" to fellow
          staff members concerning participants in the program. Defendants used this allegation
          during termination to justify his dismissal from employment. Plaintiff claims that he
          has been punished for what other staff members regularly due in regards to
          participants, thereby in violation of his 5th and 14th Amendment Rights to the
          Constitution under due process and Equal Protection Clause under the Law
      (6) Plaintiff was not paid all wages following his termination, thereby in violation of his
          5th and 14th Amendment Rights under the Constitution under due process and Equal
          Protection under the Law.
      (7) On June 10th 2019 Unemployment Appeals Referee II "Finding of Facts" DECISION:
          "The determination is reversed . The employer discharged the claimant for reasons
Case 3:19-cv-00742-CHB-CHL Document 1 Filed 10/15/19 Page 8 of 10 PageID #: 8




         other than misconduct connected with the work and the claimant is not
         disqualified ..... "
     (8) On or around the 26 th of February defendants Betty Fox, Jennifer Welch and Demitra
         Suazo collaborated in an elaborated plan to generate what they perceived to be an
         necessary and sufficient allegation of misconduct on the part of the plaintiff
         concerning KentuckiainBuilds graduate Darin Ware, an series of emails were
         exchanged concerning Darin Ware' s telephone number. Plaintiff was subsequent
         accused of failing to cooperate with " sister partner" the Louisville Urban League and
         this allegation was used during plaintiffs termination, thereby in violation of his 5th
         and 14th Amendment Rights to the Constitution under due process and Equal
         Protection under the Law.
Case 3:19-cv-00742-CHB-CHL Document 1 Filed 10/15/19 Page 9 of 10 PageID #: 9




Attachment cont.
Defendant(s)
Defendant No. 1. Michael B. Griion, Executive Director KentucianaWorks
410 West Chestnut Street 4f 2tJ O
Louisville, Jefferson
Kentucky 40202
(502) 574-2500


Defendant No. 2 Cindy Read, Deputy Director KentuckianaWorks
410 West Chestnut Street   .:d- z.t) D
Louisville, Jefferson
Kentucky 40202
(502) 574-2500


Defendant No. 3 Laura Paulin, Senior Program Director
410 West Chestnut Street ::t:1- v   o
Louisville, Jefferson
Kentucky, 40202
(502) 574-2500


Defendant No. 4 Jennifer Welch, Kentucky Career Center Director
410 West Chestnut Street..:tfz   O6

Louisville, Jefferson
Kentucky 40202


Defendant No. 5 Billie Jean Bowles Ahead Human Resources
2209 Heather Lane
Louisville, Jefferson
Kentucky 40218
(502) 485-0801
Case 3:19-cv-00742-CHB-CHL Document 1 Filed 10/15/19 Page 10 of 10 PageID #: 10




Defendant No . 6 Dimitra Sufl?t,Reimage Program Director. Jefferson County Public Schools
 333 2 Newburg Road
Louisville, Jefferson
Kentucky, 40218
 (502) 458-3011


Defendant No. 7 Betty Fox, KentuckianaBuilds Program Director
 1535 West Broadway
Louisville, Jefferson
Kentucky 40203


Defendant No. 8 KentuckianaWorks
 410 West Chestnut Street   #   ;?ti 0

Louisville, Jefferson
Kentucky, 40202


Defendant No. 9 Jefferson County Public Schools
3332 Newburg Road
Louisville, Jefferson
Kentucky 40218


Defendant No. 10 Louisville Urban League
 1535 West Broadway
Louisville, Jefferson
Kentucky 40202


Defendant No. 11 Ahead Human Resources
2209 Heather Lane
Louisville, Jefferson
Kentucky, 40218
